James D. Linxwiler (Alaska Bar No. 7705185)
Christina A. Rankin (Alaska Bar No. 0306034)
Guess & Rudd P.C.
1029 W. 3rd Ave. #400
Anchorage, AK 99501
Tel: (907) 793-2200
Fax: (907) 793-2299
jlinxwiler@guessrudd.com
crankin@guessrudd.com

Steven J. Rosenbaum (Pro hac vice)
Bradley K. Ervin (Pro hac vice)
COVINGTON & BURLING LLP
One CityCenter
850 Tenth St. N.W.
Washington, D.C. 20001
Tel: (202) 662-5568
Fax: (202) 778-5568
srosenbaum@cov.com
bervin@cov.com

Attorneys for Intervenor-Defendant American
Petroleum Institute


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


LEAGUE OF CONSERVATION VOTERS, et
al.,

                        Plaintiffs,                  No. 3:17-cv-00101 (SLG)

        v.

DONALD J. TRUMP, et al.,

                        Defendants.


        INTERVENOR-DEFENDANT AMERICAN PETROLEUM INSTITUTE’S
                         NOTICE OF APPEAL




Notice of Appeal and Representation Statement
League of Conservation Voters, et al., v. Trump, et al., No. 3:17-cv-00101 (SLG)
             Case 3:17-cv-00101-SLG Document 83 Filed 05/28/19 Page 1 of 6
        NOTICE IS HEREBY GIVEN that Intervenor-Defendant American Petroleum Institute

(“API”) hereby appeals to the United States Court of Appeals for the Ninth Circuit from, without

limitation, the United States District Court for the District of Alaska’s March 19, 2018 Order

denying the defendants’ and intervenor-defendants’ motions to dismiss (Dkt. No. 45) and March

29, 2019 Order on the parties’ cross-motions for summary judgment (Dkt. No. 80).

        The United States District Court for the District of Alaska’s Orders became final and

appealable on April 1, 2019, upon entry of the Judgment (Dkt. No. 81) from which API hereby

appeals.

        API’s Representation Statement is attached to this Notice as required by Circuit Rule 3-

2(b).

Dated: May 28, 2019                             Respectfully submitted,

                                                 /s/ James D. Linxwiler
                                                James D. Linxwiler (Alaska Bar No. 7705185)
                                                Christina A. Rankin (Alaska Bar No. 0306034)
                                                Guess & Rudd P.C.
                                                1029 W. 3rd Ave. #400
                                                Anchorage, AK 99501
                                                Tel: (907) 793-2200
                                                Fax: (907) 793-2299
                                                jlinxwiler@guessrudd.com
                                                crankin@guessrudd.com

                                                Steven J. Rosenbaum (Pro hac vice)
                                                Bradley K. Ervin (Pro hac vice)
                                                COVINGTON & BURLING LLP
                                                One CityCenter
                                                850 Tenth St. N.W.
                                                Washington, D.C. 20001
                                                Tel: (202) 662-5568
                                                Fax: (202) 778-5568
                                                srosenbaum@cov.com
                                                bervin@cov.com

                                                Attorneys for Intervenor-Defendant American
                                                Petroleum Institute
                                                   1
Notice of Appeal and Representation Statement
League of Conservation Voters, et al., v. Trump, et al., No. 3:17-cv-00101 (SLG)
           Case 3:17-cv-00101-SLG Document 83 Filed 05/28/19 Page 2 of 6
                               REPRESENTATION STATEMENT

          The undersigned represent Intervenor-Defendant American Petroleum Institute (“API”),

and no other party. Pursuant to Rule 12(b) of the Federal Rules of Appellate Procedure and

Circuit Rule 3-2(b), API submits this representation statement. The following list identifies all

parties to the action, and it identifies their respective counsel by name, firm, address, telephone

number, and email, where appropriate.


Parties                                            Counsel of Record


Plaintiffs League of Conservation Voters,          Erik Grafe
Natural Resources Defense Council, Sierra          Earthjustice
Club, Alaska Wilderness League, Defenders          441 W. 5th Ave., Suite 301
of Wildlife, Northern Alaska Environmental         Anchorage, AK 99501
Center, Resisting Environmental Destruction        Tel: 907-277-2500
on Indigenous Lands, Center for Biological         Fax: 907-277-1390
Diversity, Greenpeace, Inc., and The               Email: egrafe@earthjustice.org
Wilderness Society
                                                   Eric P. Jorgensen
                                                   Earthjustice
                                                   325 Fourth Street
                                                   Juneau, AK 99801
                                                   Tel: 907-586-2751
                                                   Fax: 907-463-5891
                                                   Email: ejorgensen@earthjustice.org

                                                   Jacqueline Miya Iwata
                                                   Natural Resources Defense Council
                                                   1152 15th Street, NW, Suite 300
                                                   Washington, DC 20005
                                                   Tel: 202-289-2377
                                                   Fax: 415-795-4799
                                                   Email: jiwata@nrdc.org

                                                   Nancy S. Marks
                                                   Natural Resources Defense Council
                                                   40 West 20th Street, 11th Floor
                                                   New York, NY 10011
                                                   Tel: 212-727-2700
                                                   Email: nmarks@nrdc.org

                                                   2
Notice of Appeal and Representation Statement
League of Conservation Voters, et al., v. Trump, et al., No. 3:17-cv-00101 (SLG)
            Case 3:17-cv-00101-SLG Document 83 Filed 05/28/19 Page 3 of 6
                                                   Nathaniel S.W. Lawrence
                                                   Natural Resources Defense Council
                                                   3723 Holiday Drive, SE
                                                   Olympia, WA 98501
                                                   Tel: 360-534-9900
                                                   Fax: 360-534-9909
                                                   Email: nlawrence@nrdc.org


Defendants Donald J. Trump, President of           Eric Grant
the United States; David Bernhardt, Secretary      U.S. Department of Justice
of the Interior; and Wilbur Ross, Secretary of     950 Pennsylvania Ave., NW
Commerce                                           Room 2611
                                                   Washington, DC 20530
                                                   Tel: 202-514-0943
                                                   Fax: 202-514-0557
                                                   Email: eric.grant@usdoj.gov

                                                   Sarah D. Himmelhoch
                                                   Senior Litigation Counsel for E-Discovery
                                                   U.S. Department of Justice
                                                   Environment & Natural Resources Division
                                                   601 D Street, N.W.
                                                   Washington, D.C. 20004
                                                   Tel: 202-514-0180
                                                   Fax: 202-514-4180
                                                   Email: sarah.himmelhoch@usdoj.gov


Intervenor-Defendant American Petroleum            James D. Linxwiler
Institute                                          Christina A. Rankin
                                                   Guess & Rudd P.C.
                                                   1029 W. 3rd Ave. #400
                                                   Anchorage, AK 99501
                                                   Tel: (907) 793-2200
                                                   Fax: (907) 793-2299
                                                   jlinxwiler@guessrudd.com
                                                   crankin@guessrudd.com

                                                   Steven J. Rosenbaum
                                                   Bradley K. Ervin
                                                   COVINGTON & BURLING LLP
                                                   One CityCenter, 850 Tenth Street, N.W.
                                                   Washington, D.C. 20001
                                                   Tel: (202) 662-5568
                                                   3
Notice of Appeal and Representation Statement
League of Conservation Voters, et al., v. Trump, et al., No. 3:17-cv-00101 (SLG)
          Case 3:17-cv-00101-SLG Document 83 Filed 05/28/19 Page 4 of 6
                                                   Fax: (202) 778-5568
                                                   srosenbaum@cov.com
                                                   bervin@cov.com


Intervenor-Defendant State of Alaska               Bradley Edward Meyen
                                                   State of Alaska, Office of the Attorney General
                                                   1031 West 4th Avenue, Suite 200
                                                   Anchorage, AK 99501
                                                   Tel: 907-269-5283
                                                   Fax: 907-279-8644
                                                   Email: Bradley.Meyen@alaska.gov


Dated: May 28, 2019                             Respectfully submitted,

                                                /s/ James D. Linxwiler
                                                James D. Linxwiler (Alaska Bar No. 7705185)
                                                Christina A. Rankin (Alaska Bar No. 0306034)
                                                Guess & Rudd P.C.

                                                Steven J. Rosenbaum (Pro hac vice)
                                                Bradley K. Ervin (Pro hac vice)
                                                COVINGTON & BURLING LLP

                                                Attorneys for Intervenor-Defendant American
                                                Petroleum Institute


                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of May, 2019, I caused a true and correct copy of

the foregoing Notice of Appeal to the United States Court of Appeals for the Ninth Circuit and

Representation Statement to be filed with the Court electronically and served by the Court’s

CM/ECF System upon the following:

Erik Grafe                                             Sarah D. Himmelhoch
Earthjustice                                           Senior Litigation Counsel for E-Discovery
441 W. 5th Ave., Suite 301                             U.S. Department of Justice
Anchorage, AK 99501                                    Environment & Natural Resources Division
Tel: 907-277-2500                                      601 D Street, N.W.
Fax: 907-277-1390                                      Washington, D.C. 20004
Email: egrafe@earthjustice.org                         Tel: 202-514-0180

                                                   4
Notice of Appeal and Representation Statement
League of Conservation Voters, et al., v. Trump, et al., No. 3:17-cv-00101 (SLG)
          Case 3:17-cv-00101-SLG Document 83 Filed 05/28/19 Page 5 of 6
                                                       Fax: 202-514-4180
Eric P. Jorgensen                                      Email: sarah.himmelhoch@usdoj.gov
Earthjustice
325 Fourth Street                                      Eric Grant
Juneau, AK 99801                                       U.S. Department of Justice
Tel: 907-586-2751                                      950 Pennsylvania Ave., NW
Fax: 907-463-5891                                      Room 2611
Email: ejorgensen@earthjustice.org                     Washington, DC 20530
                                                       Tel: 202-514-0943
Jacqueline Miya Iwata                                  Fax: 202-514-0557
Natural Resources Defense Council                      Email: eric.grant@usdoj.gov
1152 15th Street, NW, Suite 300
Washington, DC 20005                                   Counsel for Federal Defendants
Tel: 202-289-2377
Fax: 415-795-4799
Email: jiwata@nrdc.org                                 Bradley Edward Meyen
                                                       State of Alaska, Office of the Attorney General
Nathaniel S.W. Lawrence                                1031 West 4th Avenue, Suite 200
Natural Resources Defense Council                      Anchorage, AK 99501
3723 Holiday Drive, SE                                 Tel: 907-269-5283
Olympia, WA 98501                                      Fax: 907-279-8644
Tel: 360-534-9900                                      Email: Bradley.Meyen@alaska.gov
Email: nlawrence@nrdc.org
                                                       Counsel for Intervenor-Defendant State of
Nancy S. Marks                                         Alaska
Natural Resources Defense Council
40 West 20th Street, 11th Floor
New York, NY 10011
Tel: 212-727-2700
Email: nmarks@nrdc.org

Counsel for Plaintiffs

                                                          /s/ James D. Linxwiler
                                                         James D. Linxwiler




                                                   5
Notice of Appeal and Representation Statement
League of Conservation Voters, et al., v. Trump, et al., No. 3:17-cv-00101 (SLG)
          Case 3:17-cv-00101-SLG Document 83 Filed 05/28/19 Page 6 of 6
